Exhibit 10.36

TERMINATION AMENDMENT TO THE

LITTELFUSE, INC. RETIREMENT PLAN

 

 

THIS TERMINATION AMENDMENT to the Littelfuse, Inc. Retirement Plan, as amended
and restated January 1, 2013, (the “Plan”) is made and entered into by
Littelfuse, Inc. (the “Company”), effective as set forth below.

 

W I T N E S S E T H:

 

WHEREAS, the Company sponsors the frozen Plan under an amended and restated plan
document, effective as of January 1, 2013;

 

WHEREAS, the Board of Directors (the “Board”) has determined it is in the best
interests of the Company to terminate the Plan and has authorized the Company’s
Senior Vice President, Chief Legal and Human Resources Officer (“Authorized
Officer”) to specify such termination date (the “Termination Date”) and to take
all actions he determines are necessary or advisable to terminate and wind-down
the plan and obtain IRS and PBGC approval thereof, including adopting any
amendments; and

 

WHEREAS, such Authorized Officer has specified July 31, 2014 as the Termination
Date and wishes to amend the Plan to ensure compliance with guidance and
applicable legal requirements issued to-date and to make certain design changes
to the Plan to facilitate the termination process.

 

NOW, THEREFORE, BE IT RESOLVED, that the Company hereby amends the Plan as
follows:

 

Plan Termination

 

1.     Effective July 31, 2014:

 

(a)     the Plan is terminated; and

 

(b)     the accrued benefits of all active Participants in the Plan are 100%
vested.

 

Ancillary Benefit Changes

 

2.     Effective July 31, 2014:

 

(a)     Section 2.4(A)(3) of the Plan is amended in its entirety to read as
follows:

 

“In the event that the terminated Participant dies prior to the date as of which
his retirement income payments are to commence as described above without his
having received, prior to his death, the actuarially equivalent value of the
benefit provided on his behalf under Section 2.4(A)(1) above, his Beneficiary
will receive the monthly retirement income, beginning on the first day of the
month coincident with or next following the date of the terminated Participant’s
death, which can be provided on an actuarially equivalent basis by the
single-sum value of the benefit determined in accordance with Section 2.4(A)(1)
above to which the terminated Participant was entitled as of the date of
termination of his service, accumulated with interest from such date to the date
of his death. The monthly retirement income payments under this Paragraph shall,
subject to the provisions of Paragraph (4) hereof, be payable for the life of
the Beneficiary designated or selected under Section 5.2 to receive such
benefit. In the case of a Participant who terminated employment prior to January
1, 2008, the death benefit described herein shall be paid only if the
Participant did not waive the death benefit in accordance with the provisions of
Section 2.4(A) as in effect prior to the amendment and restatement of the Plan
that became effective January 1, 2008, and the adjustment to the amount of the
benefit of a Participant who did not waive the death benefit described therein
shall continue to apply.”

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Section 2.4(A)(4) of the Plan is amended in its entirety to read as
follows:

 

“The provisions of Section 4 hereof are applicable to the benefits provided
under this Section 2.4(A).”

 

(c)     Section 2.4(B)(2) of the Plan is amended in its entirety to read as
follows:

 

“Subject to the provisions of Section 2.4(B)(4) below, the monthly retirement
income payments under this Section 2.4(B) shall be payable in equal amounts for
the life of the Beneficiary designated or selected under Section 5.2 to receive
such benefit.”

 

(d)     Section 2.4(B)(3) shall be amended to add the following sentence to the
end thereof:

 

“Notwithstanding the foregoing, the provisions of this Section 2.4(A)(3) shall
not be applicable with respect to benefits payable on behalf of any Participant
whose death occurs on or after July 31, 2014.”

 

(e)     6.2(C) of the Fifth Supplement, Merger of Cole Hersee Company Office
Pension Plan, is amended in its entirety to read as follows:

 

“(C)     a joint and survivor annuity with a monthly benefit payable to and
during the lifetime of the Cole Hersee Office Plan Member with the provision
that after his death, a monthly benefit at the rate of 50%, 75% or 100% of his
monthly benefit shall then be paid to and during the lifetime of his designated
Beneficiary; or”

 

Increased Cash-Out Threshold

 

3.     Effective July 31, 2014:

 

(a)     Section 3.2(A) of the Plan is hereby amended in its entirety to read as
follows:

 

“Involuntary Cash-Out. If the single-sum value of the benefit payable to or on
behalf of the Participant does not exceed $5,000, the actuarial equivalent of
such benefit shall be paid in a lump sum. If the single-sum value of the
Participant’s benefit is greater than $1,000 but equal to or less than $5,000
and if the Participant does not elect to either have such distribution paid
directly to an eligible retirement plan specified by the Participant in a direct
rollover transaction in accordance with Section 4.1(I), Direct Rollover Options
for Eligible Rollover Distributions or to directly receive the distribution,
then an immediate lump sum payment shall automatically be made as a direct
rollover to an individual retirement account on behalf of the Participant (or
his Beneficiary, in the case of the Participant’s death) without the
Participant’s consent (or the Beneficiary’s consent, as applicable).”

 

(b)     6.1(C) of the Fifth Supplement, Merger of Cole Hersee Company Office
Pension Plan, is amended in its entirety to read as follows:

 

“(C)     Small Accrued Benefit. Notwithstanding subsections (A) and (B) above,
if the benefit payable to a Cole Hersee Office Plan Member (including other
amounts due, if any, under the Sixth Supplement) does not exceed $5,000, the
Cole Hersee Office Plan Member’s vested Accrued Benefit, including other amounts
due under the Sixth Supplement, shall be paid to him in a lump sum distribution
as soon as practicable following the date he retires, dies or otherwise
terminates.

 

 
2 

--------------------------------------------------------------------------------

 

 

If the Actuarial Equivalent lump sum value of a Cole Hersee Office Plan Member’s
vested Accrued Benefit is greater than $1,000 but equal to or less than $5,000
and if the Participant does not elect, in accordance with this Section 6, to
either have such distribution paid directly to an eligible retirement plan
specified by the Participant in a direct rollover transaction or to directly
receive the distribution, then an immediate lump sum payment of such Accrued
Benefit shall automatically be made as a direct rollover to an individual
retirement account on behalf of the Participant (or his Beneficiary, in the case
of the Participant’s death) without the Participant’s consent (or the
Beneficiary’s consent, as applicable).

 

If (i) the Actuarial Equivalent lump-sum value is greater than $5,000, but not
in excess of seven thousand five hundred dollars ($7,500) then the Cole Hersee
Office Plan Member may elect, with the consent of his spouse in accordance with
the requirements described in Section 6.1A, to have such benefit made, in the
form of a single-lump sum payment or, to the extent required under Section 417
of the Code, the actuarial equivalent (determined using the interest and
mortality assumptions that are being used as of the date of termination of the
Participant’s service to determine actuarially equivalent non-decreasing
annuities) of such benefit payable in the form of a Qualified Joint and 50%
Survivor Annuity if he is married or in the form of a monthly retirement benefit
payable for life if he is not married, to be paid or to commence, as applicable,
as soon as administratively possible following the date the Cole Hersee Office
Plan Member retires, dies or otherwise terminates.”

 

(c)     The second sentence of the first paragraph of Section 6.6 of the Fifth
Supplement, Merger of Cole Hersee Company Office Pension Plan, is amended in its
entirety to read as follows:

 

“However, if the Actuarial Equivalent lump-sum value of the Cole Hersee Office
Plan Member’s vested Accrued Benefit exceeds $5,000, distribution of his benefit
shall not commence prior to such Cole Hersee Office Plan Member’s Normal
Retirement Date unless he otherwise elects in writing.”

 

(d)     The second paragraph of 7.1(A) of the Fifth Supplement, Merger of Cole
Hersee Company Office Pension Plan, is amended in its entirety to read as
follows:

 

“Payment of the Actuarial Equivalent of the death benefit shall normally be made
over the life of the Beneficiary, beginning as soon as reasonably practicable
following the Cole Hersee Office Plan Member’s death; provided, however, that if
the Actuarial Equivalent lump-sum value of the Cole Hersee Office Plan Member’s
Accrued Benefit does not exceed seven thousand five hundred dollars ($7,500),
the Beneficiary may elect to have such death benefits paid in the form of a
lump-sum payment; provided, further, that if the Actuarial Equivalent lump-sum
value of the Cole Hersee Office Plan Member’s Accrued Benefit does not exceed
five thousand dollars ($5,000), such death benefit shall automatically be
distributed in the form of a lump-sum payment.”

 

(e)     6.1(C) of the Sixth Supplement, Merger of Cole Hersee Company Union
Pension Plan, is amended in its entirety to read as follows:

 

“(C)     Small Accrued Benefit. Notwithstanding subsections (A) and (B) above,
if the benefit payable to a Cole Hersee Union Plan Member (including other
amounts due, if any, under the Fifth Supplement) does not exceed $5,000, the
Cole Hersee Union Plan Member’s vested Account Benefit, including other amounts
due under the Sixth Supplement, shall be paid to him in a lump sum distribution
as soon as practicable following the date he retires, dies or otherwise
terminates.

 

 
 3

--------------------------------------------------------------------------------

 

 

If the Actuarial Equivalent lump sum value of a Cole Hersee Union Plan Member’s
vested Accrued Benefit is greater than $1,000 but equal to or less than $5,000,
and if the Participant does not elect, in accordance with this Section 6, to
either have such distribution paid directly to an eligible retirement plan
specified by the Participant in a direct rollover transaction or to directly
receive the distribution, then an immediate lump sum payment of such Accrued
Benefit shall automatically be made as a direct rollover to an individual
retirement account on behalf of the Participant (or his Beneficiary, in the case
of the Participant’s death) without the Participant’s consent (or the
Beneficiary’s consent, as applicable).”

 

(f)     The second sentence of the first paragraph of 6.6 of the Sixth
Supplement, Merger of Cole Hersee Company Union Pension Plan, is amended in its
entirety to read as follows:

 

“However, if the Actuarial Equivalent lump-sum value of the Cole Hersee Union
Plan Member’s vested Accrued Benefit exceeds $5,000, distribution of his benefit
shall not commence prior to such Cole Hersee Union Plan Member’s Normal
Retirement Date unless he otherwise elects in writing.”

 

(g)     The last paragraph of 7.1 of the Sixth Supplement, Merger of Cole Hersee
Company Union Pension Plan, of the Plan is amended in its entirety to read as
follows:

 

“Notwithstanding anything contained herein to the contrary, if the Actuarial
Equivalent lump-sum value of the Qualified Preretirement Survivor Annuity does
not exceed $5,000, then in lieu of receiving a monthly benefit, the surviving
spouse shall receive a lump sum payment as soon as administratively possible
following the Cole Hersee Union Plan Member’s death.”

 

Addition of Lump Sum Window

 

4.     Effective July 31, 2014:

 

(a)     The Plan is hereby amended by adding the following Section 3.7 to the
Plan to read as follows:

 

“Section 3.7. OPTIONAL LUMP SUM PAYMENT DURING PLAN TERMINATION WINDOW PERIOD. A
Participant or Beneficiary who has not begun receiving payment of his Plan
benefit by the date on which the Internal Revenue Service issues a favorable
determination letter with respect to the termination of the Plan (“FDL”), shall
be permitted during the six (6) week period immediately following the date
designated by the Senior Vice President, Chief Legal and Human Resources Officer
of the Company, which date shall in no event be prior to the Company’s receipt
of the FDL, (“Lump Sum Payment Window”) to elect to receive the actuarial
equivalent of the Vested Percentage of the retirement income payable to him
pursuant to the Plan in the form of a single lump sum payment with an Annuity
Starting Date commencing 31 days after the last day of the Lump Sum Payment
Window (“Lump Sum Annuity Starting Date”). Actuarial equivalence shall be
determined for this purpose using the interest and mortality assumptions for
determining actuarially equivalent lump sum distributions as of the Lump Sum
Annuity Starting Date, which is the date as of which the Participant's benefit
is payable if he elects the lump sum option. The lump sum option shall be
available to a Participant regardless of whether he has reached a date on or
after which he could receive or begin to receive payment of the Vested
Percentage of his Plan benefit (such as his Normal or Early Retirement Date).

 

To the extent required under Section 417 of the Code, a Participant who is not
otherwise eligible to begin receiving a benefit under the Plan as of the Lump
Sum Annuity Starting Date, but is eligible to elect the lump sum option
described above, may instead elect to receive the actuarial equivalent of such
benefit payable, if he is married, in the form of a Qualified Joint and 50%
Survivor Annuity or a joint and 75% survivor annuity with the Participant's
spouse as his joint pensioner, or if he is not married, in the form of an
annuity for life. Actuarial equivalence shall be determined for this purpose
using the interest and mortality assumptions for determining actuarially
equivalent non-decreasing annuities as of the Lump Sum Annuity Starting Date.

 

 
 4

--------------------------------------------------------------------------------

 

 

An election by a Participant under this Section 3.7 must be made in writing with
the consent of his spouse if he is married and must be received by the Company
no later than the last day of the Lump Sum Payment Window. The options described
in this Section 3.7 shall be subject to the provisions of Section 4.1 and shall
be in addition to any other distribution option(s) to which the Participant may
be entitled under Section 3.1 or 3.2, as applicable.”

 

(b)     The Fifth Supplement, Merger of Cole Hersee Company Office Pension Plan
is hereby amended by adding the following Section 6.13 to read as follows:

 

“Section 6.13 Optional Lump Sum Payment During Plan Termination Window Period. A
Cole Hersee Office Plan Member or Beneficiary who has not begun receiving
payment of his vested Accrued Benefit by the date on which the Internal Revenue
Service issues a favorable determination letter with respect to the termination
of the Plan (“FDL”), shall be permitted during the six (6) week period
immediately following the date designated by the Senior Vice President, Chief
Legal and Human Resources Officer of the Company, which date shall in no event
be prior to the Company’s receipt of the FDL, (“Lump Sum Payment Window”) to
elect to receive the Actuarial Equivalent of his vested Accrued Benefit in the
form of a single lump sum payment with an annuity starting date commencing 31
days after the last day of the Lump Sum Payment Window (“Lump Sum Annuity
Starting Date”). Actuarial equivalence shall be determined for this purpose
using the interest and mortality assumptions for determining actuarially
equivalent lump sum distributions as of the Lump Sum Annuity Starting Date,
which is the date as of which the Cole Hersee Office Plan Member’s benefit is
payable if he elects the lump sum option. The lump sum option shall be available
to a Cole Hersee Office Plan Member regardless of whether he has reached a date
on or after which he could receive or begin to receive payment of his vested
Accrued Benefit (such as his Normal or Early Retirement Date).

 

To the extent required under Section 417 of the Code, a Cole Hersee Office Plan
Member who is not otherwise eligible to begin receiving a benefit under the Plan
as of the Lump Sum Annuity Starting Date, but is eligible to elect the lump sum
option described above, may instead elect to receive the actuarial equivalent of
such benefit payable, if he is married, in the form of a Qualified Joint and 50%
Survivor Annuity or a joint and 75% survivor annuity with his spouse as his
joint pensioner, or if he is not married, in the form of an annuity for life.
Actuarial equivalence shall be determined for this purpose using the interest
and mortality assumptions for determining actuarially equivalent non-decreasing
annuities as of the Lump Sum Annuity Starting Date.

 

An election by a Cole Hersee Office Plan Member under this Section 6.13 must be
made in writing with the consent of his spouse if he is married and must be
received by the Company no later than the last day of the Lump Sum Payment
Window. The options described in this Section 6.13 shall be subject to the
provisions of Section 6.1(A) and shall be in addition to any other distribution
option(s) to which the Cole Hersee Office Plan Member may be entitled under
Section 6.1(C) or 6.2, as applicable.”

 

 
5 

--------------------------------------------------------------------------------

 

 

(c)     The Sixth Supplement, Merger of Cole Hersee Company Union Pension Plan
is hereby amended by adding the following Section 6.11 to read as follows:

 

“Section 6.11 Optional Lump Sum Payment During Plan Termination Window Period. A
Cole Hersee Union Plan Member or Beneficiary who has not begun receiving payment
of his vested Accrued Benefit by the date on which the Internal Revenue Service
issues a favorable determination letter with respect to the termination of the
Plan (“FDL”), shall be permitted during the six (6) week period immediately
following the date designated by the Senior Vice President, Chief Legal and
Human Resources Officer of the Company, which date shall in no event be prior to
the Company’s receipt of the FDL, (“Lump Sum Payment Window”) to elect to
receive the Actuarial Equivalent of his vested Accrued Benefit in the form of a
single lump sum payment with an annuity starting date commencing 31 days after
the last day of the Lump Sum Payment Window (“Lump Sum Annuity Starting Date”).
Actuarial equivalence shall be determined for this purpose using the interest
and mortality assumptions for determining actuarially equivalent lump sum
distributions as of the Lump Sum Annuity Starting Date, which is the date as of
which the Cole Hersee Union Plan Member’s benefit is payable if he elects the
lump sum option. The lump sum option shall be available to a Cole Hersee Union
Plan Member regardless of whether he has reached a date on or after which he
could receive or begin to receive payment of his vested Accrued Benefit (such as
his Normal or Early Retirement Date).

 

To the extent required under Section 417 of the Code, a Cole Hersee Union Plan
Member who is not otherwise eligible to begin receiving a benefit under the Plan
as of the Lump Sum Annuity Starting Date, but is eligible to elect the lump sum
option described above, may instead elect to receive the actuarial equivalent of
such benefit payable, if he is married, in the form of a Qualified Joint and 50%
Survivor Annuity or a joint and 75% survivor annuity with his spouse as his
joint pensioner, or if he is not married, in the form of an annuity for life.
Actuarial equivalence shall be determined for this purpose using the interest
and mortality assumptions for determining actuarially equivalent non-decreasing
annuities as of the Lump Sum Annuity Starting Date.

 

An election by a Cole Hersee Union Plan Member under this Section 6.11 must be
made in writing with the consent of his spouse if he is married and must be
received by the Company no later than the last day of the Lump Sum Payment
Window. The options described in this Section 6.11 shall be subject to the
provisions of Section 6.1(A) and shall be in addition to any other distribution
option(s) to which the Cole Hersee Union Plan Member may be entitled under
Section 6.1.”

 

DOMA Amendment

 

5.     Effective June 26, 2013, the Plan shall be operated for all federal tax
and qualification purposes in a manner consistent the outcome of the United
States Supreme Court’s decision in United States v. Windsor, 570 U.S. ___, 133
S. Ct. 2675 (2013) striking down Section 3 of the Federal Defense of Marriage
Act as unconstitutional and in compliance with the subsequent holdings by the
Internal Revenue Service interpreting such ruling in Rev. Rul. 2013-17, 2013-38
I.R.B. 201 (Sept. 16, 2013) and Internal Revenue Service Notice 2014-19, 2014-10
I.R.B. (March 3, 2014). In accordance with such guidance, effective as of June
26, 2013, a Participant’s spouse under the Plan shall include a same-sex spouse
legally married in any state or foreign jurisdiction that recognizes the
marriage, even if the couple resides in a state that does not permit or
recognize same-sex marriage.

 

 
 6

--------------------------------------------------------------------------------

 

 

Substitution of IRS Model Language

 

6.     Effective July 31, 2014, the Plan is hereby amended by deleting the
existing “Fourth Supplement, Special Funding-Based Benefit” in its entirety and
by substituting in its place the “Fourth Supplement, Special Funding-Based
Benefit Restrictions” attached to this First Amendment (and fully incorporated
by this reference).

 

7.     Except as specifically set forth above, the terms of the Plan shall
remain in full force and effect.

 

 

 

IN WITNESS WHEREOF, the Authorized Officer has executed this Termination
Amendment on the ____ day of June, 2014 to be effective as of the dates set
forth herein.

 

 

LITTELFUSE, INC.

 

 

            By:     /s/ Ryan K. Stafford
                  Ryan K. Stafford,

                                      Senior Vice President, Chief Legal and

                Human Resources Officer

 

 
 7

--------------------------------------------------------------------------------

 

 

Fourth Supplement

Special Funding-Based Benefit Restrictions

 

Unless otherwise provided in this Fourth Supplement, capitalized terms have the
meaning ascribed to such terms in the Plan and all section references are
references to sections designated in this Fourth Supplement.

 

Section 1.     Limitations Applicable If the Plan’s Adjusted Funding Target
Attainment Percentage Is Less Than 80 Percent, But Not Less Than 60 Percent.
Notwithstanding any other provisions of the Plan, if the Plan’s adjusted funding
target attainment percentage for a Plan Year is less than 80 percent (or would
be less than 80 percent to the extent described in Section 1(b) below) but is
not less than 60 percent, then the limitations set forth in this Section 1
apply.

 

(a)     50 Percent Limitation on Single Sum Payments, Other Accelerated Forms of
Distribution, and Other Prohibited Payments. A Participant or Beneficiary is not
permitted to elect, and the Plan shall not pay, a single sum payment or other
optional form of benefit that includes a prohibited payment with an Annuity
Starting Date on or after the applicable Section 436 measurement date, and the
Plan shall not make any payment for the purchase of an irrevocable commitment
from an insurer to pay benefits or any other payment or transfer that is a
prohibited payment, unless the present value of the portion of the benefit that
is being paid in a prohibited payment does not exceed the lesser of:

 

(1)     50 percent of the present value of the benefit payable in the optional
form of benefit that includes the prohibited payment; or

 

(2)     100 percent of the PBGC maximum benefit guarantee amount (as defined in
Section 1.436-1(d)(3)(iii)(C) of the Treasury Regulations).

 

The limitation set forth in this Section 1(a) does not apply to any payment of a
benefit which under Section 411(a)(11) of the Code may be immediately
distributed without the consent of the Participant. If an optional form of
benefit that is otherwise available under the terms of the Plan is not available
to a Participant or Beneficiary as of the Annuity Starting Date because of the
application of the requirements of this Section 1(a), the Participant or
Beneficiary is permitted to elect to bifurcate the benefit into unrestricted and
restricted portions (as described in Section 1.436-1(d)(3)(iii)(D) of the
Treasury Regulations). The Participant or Beneficiary may also elect any other
optional form of benefit otherwise available under the Plan at that Annuity
Starting Date that would satisfy the 50 percent/PBGC maximum benefit guarantee
amount limitation described in this Section 1(a), or may elect to defer the
benefit in accordance with any general right to defer commencement of benefits
under the Plan. During a period when Section 1(a) applies to the Plan,
Participants and beneficiaries are permitted to elect payment in any optional
form of benefit otherwise available under the Plan that provides for the current
payment of the unrestricted portion of the benefit (as described in Section
1.436-1(d)(3)(iii)(D) of the Treasury Regulations), with a delayed commencement
for the restricted portion of the benefit (subject to other applicable
qualification requirements, such as Sections 411(a)(11) and 401(a)(9) of the
Code).

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Plan Amendments Increasing Liability for Benefits. No amendment to the
Plan that has the effect of increasing liabilities of the Plan by reason of
increases in benefits, establishment of new benefits, changing the rate of
benefit accrual, or changing the rate at which benefits become nonforfeitable
shall take effect in a Plan Year if the adjusted funding target attainment
percentage for the Plan Year is:

 

(1)     less than 80 percent; or

 

(2)     80 percent or more, but would be less than 80 percent if the benefits
attributable to the amendment were taken into account in determining the
adjusted funding target attainment percentage.

 

The limitation set forth in this Section 1(b) does not apply to any amendment to
the Plan that provides a benefit increase under a Plan formula that is not based
on compensation, provided that the rate of such increase does not exceed the
contemporaneous rate of increase in the average wages of Participants covered by
the amendment.

 

Section 2.     Limitations Applicable If the Plan’s Adjusted Funding Target
Attainment Percentage Is Less Than 60 Percent. Notwithstanding any other
provisions of the Plan, if the Plan’s adjusted funding target attainment
percentage for a Plan Year is less than 60 percent (or would be less than 60
percent to the extent described in Section 2(b) below), then the limitations in
this Section 2 apply.

 

(a)     Single Sums, Other Accelerated Forms of Distribution, and Other
Prohibited Payments Not Permitted. A Participant or Beneficiary is not permitted
to elect, and the Plan shall not pay, a single sum payment or other optional
form of benefit that includes a prohibited payment with an Annuity Starting Date
on or after the applicable Section 436 measurement date, and the Plan shall not
make any payment for the purchase of an irrevocable commitment from an insurer
to pay benefits or any other payment or transfer that is a prohibited payment.
The limitation set forth in this Section 2(a) does not apply to any payment of a
benefit which under Section 1(a)(11) of the Code may be immediately distributed
without the consent of the Participant.

 

(b)     Shutdown Benefits and Other Unpredictable Contingent Event Benefits Not
Permitted to Be Paid. An unpredictable contingent event benefit with respect to
an unpredictable contingent event occurring during a Plan Year shall not be paid
if the adjusted funding target attainment percentage for the Plan Year is:

 

(1)     less than 60 percent; or

 

(2)     60 percent or more, but would be less than 60 percent if the adjusted
funding target attainment percentage were redetermined applying an actuarial
assumption that the likelihood of occurrence of the unpredictable contingent
event during the Plan Year is 100 percent.

 

(c)     Benefit Accruals Frozen. Benefit accruals under the Plan shall cease as
of the applicable Section 436 measurement date. In addition, if the Plan is
required to cease benefit accruals under this Section 2(c), then the Plan is not
permitted to be amended in a manner that would increase the liabilities of the
Plan by reason of an increase in benefits or establishment of new benefits.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 3.     Limitations Applicable If the Plan Sponsor Is In Bankruptcy.
Notwithstanding any other provisions of the Plan, a Participant or Beneficiary
is not permitted to elect, and the Plan shall not pay, a single sum payment or
other optional form of benefit that includes a prohibited payment with an
Annuity Starting Date that occurs during any period in which the Plan Sponsor is
a debtor in a case under Title 11, United States Code, or similar Federal or
State law, except for payments made within a Plan Year with an Annuity Starting
Date that occurs on or after the date on which the Plan’s enrolled actuary
certifies that the Plan’s adjusted funding target attainment percentage for that
Plan Year is not less than 100 percent. In addition, during such period in which
the Plan Sponsor is a debtor, the Plan shall not make any payment for the
purchase of an irrevocable commitment from an insurer to pay benefits or any
other payment or transfer that is a prohibited payment, except for payments that
occur on a date within a Plan Year that is on or after the date on which the
Plan’s enrolled actuary certifies that the Plan’s adjusted funding target
attainment percentage for that Plan Year is not less than 100 percent. The
limitation set forth in this Section 3 does not apply to any payment of a
benefit which under Section 411(a)(11) of the Code may be immediately
distributed without the consent of the Participant.

 

Section 4.     Provisions Applicable After Limitations Cease to Apply.

 

(a)     Resumption of Prohibited Payments. If a limitation on prohibited
payments under Section 1(a), Section 2(a), or Section 3 applied to the Plan as
of a Section 436 measurement date, but that limit no longer applies to the Plan
as of a later Section 436 measurement date, then that limitation does not apply
to benefits with Annuity Starting Dates that are on or after that later Section
436 measurement date. In addition, after the Section 436 measurement date on
which the limitation on prohibited payments under Section 1(a) ceases to apply
to the Plan, any Participant or Beneficiary who had an Annuity Starting Date
within the period during which that limitation applied to the Plan is permitted
to make a new election (within 90 days after the Section 436 measurement date on
which the limit ceases to apply or, if later, 30 days after receiving notice of
the right to make such election) under which the form of benefit previously
elected is modified at a new Annuity Starting Date to be changed to a single sum
payment for the remaining value of the Participant or Beneficiary’s benefit
under the Plan, subject to the other rules in this section of the Plan and
applicable requirements of Section 401(a) of the Code, including spousal
consent. In addition, after the Section 436 measurement date on which the
limitation on prohibited payments under Section 2(a) ceases to apply to the
Plan, any Participant or Beneficiary who had an Annuity Starting Date within the
period during which that limitation applied to the Plan is permitted to make a
new election (within 90 days after the section 436 measurement date on which the
limit ceases to apply or, if later, 30 days after receiving notice of the right
to make such election) under which the form of benefit previously elected is
modified at a new Annuity Starting Date to be changed to a single sum payment
for the remaining value of the Participant’s or Beneficiary’s benefit under the
Plan, subject to the other rules in this Section of the Plan (including Section
1(a)) and applicable requirements of Section 401(a) of the Code, including
spousal consent.

 

(b)     Resumption of Benefit Accruals. If a limitation on benefit accruals
under Section 2(c) applied to the Plan as of a Section 436 measurement date, but
that limitation no longer applies to the Plan as of a later Section 436
measurement date, then benefit accruals shall resume prospectively and that
limitation does not apply to benefit accruals that are based on service on or
after that later Section 436 measurement date, except as otherwise provided
under the Plan. The Plan shall comply with the rules relating to partial years
of participation and the prohibition on double proration under Department of
Labor regulation 29 CFR Section 2530.204-2(c) and (d). In addition, benefit
accruals that were not permitted to accrue because of the application of Section
2(c) shall be restored when that limitation ceases to apply if the continuous
period of the limitation was 12 months or less and the Plan’s enrolled actuary
certifies that the adjusted funding target attainment percentage for the Plan
Year would not be less than 60 percent taking into account any restored benefit
accruals for the prior Plan Year.

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     Shutdown and Other Unpredictable Contingent Event Benefits. If an
unpredictable contingent event benefit with respect to an unpredictable
contingent event that occurs during the Plan Year is not permitted to be paid
after the occurrence of the event because of the limitation of Section 2(b), but
is permitted to be paid later in the same Plan Year (as a result of additional
contributions or pursuant to the enrolled actuary’s certification of the
adjusted funding target attainment percentage for the Plan Year that meets the
requirements of Section 1.436-1(g)(5)(ii)(B) of the Treasury Regulations), then
that unpredictable contingent event benefit shall be paid, retroactive to the
period that benefit would have been payable under the terms of the Plan
(determined without regard to Section 2(b)). If the unpredictable contingent
event benefit does not become payable during the Plan Year in accordance with
the preceding sentence, then the Plan is treated as if it does not provide for
that benefit.

 

(d)     Treatment of Plan Amendments That Do Not Take Effect. If a Plan
amendment does not take effect as of the effective date of the amendment because
of the limitation of Section 1(b) or Section 2(c), but is permitted to take
effect later in the same Plan Year (as a result of additional contributions or
pursuant to the enrolled actuary’s certification of the adjusted funding target
attainment percentage for the Plan Year that meets the requirements of Section
1.436-1(g)(5)(ii)(C) of the Treasury Regulations), then the Plan amendment must
automatically take effect as of the first day of the Plan Year (or, if later,
the original effective date of the amendment). If the Plan amendment cannot take
effect during the same Plan Year, then it shall be treated as if it were never
adopted, unless the Plan amendment provides otherwise.

 

Section 5.     Notice Requirement. The Plan Administrator shall provide a
written notice in accordance with Section 101(j) of ERISA to Participants and
beneficiaries within 30 days after certain specified dates if the Plan has
become subject to a limitation described in Section 1(a), Section 2, or Section
3.

 

Section 6.     Methods to Avoid or Terminate Benefit Limitations. Section
436(b)(2), (c)(2), (e)(2), and (f) of the Code and Section 1.436-1(f) of the
Treasury Regulations shall govern employer contributions and other methods to
avoid or terminate the application of the limitations set forth in Sections 1
through 3 for a Plan Year. In general, the methods the Plan Sponsor may use to
avoid or terminate one or more of the benefit limitations under Sections 1
through 3 for a Plan Year shall include employer contributions and elections to
increase the amount of plan assets which are taken into account in determining
the adjusted funding target attainment percentage, making an employer
contribution that is specifically designated as a current year contribution that
is made to avoid or terminate application of certain of the benefit limitations,
or providing security to the Plan.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 7.     Special Rules.

 

(a) Rules of Operation for Periods Prior to and After Certification of Plan’s
Adjusted Funding Target Attainment Percentage.

 

(1)     In General. Section 436(h) of the Code and Section 1.436-1(h) of the
Treasury Regulations set forth a series of presumptions that shall apply (1)
before the Plan’s enrolled actuary issues a certification of the Plan’s adjusted
funding target attainment percentage for the Plan Year and (2) if the Plan’s
enrolled actuary does not issue a certification of the Plan’s adjusted funding
target attainment percentage for the Plan Year before the first day of the 10th
month of the Plan Year (or if the Plan’s enrolled actuary issues a range
certification for the Plan Year pursuant to Section 1.436-1(h)(4)(ii) of the
Treasury Regulations but does not issue a certification of the specific adjusted
funding target attainment percentage for the Plan by the last day of the Plan
Year). For any period during which a presumption under Section 436(h) of the
Code and Section 1.436-1(h) of the Treasury Regulations applies to the Plan, the
limitations under Sections 1 through 3 shall apply to the Plan as if the
adjusted funding target attainment percentage for the Plan Year were the
presumed adjusted funding target attainment percentage determined under the
rules of Section 436(h) of the Code and Section 1.436-1(h)(1), (2), or (3) of
the Treasury Regulations. These presumptions are set forth in Section 7(a)(ii)
though (iv).

 

(2)     Presumption of Continued Underfunding Beginning First Day of Plan Year.
If a limitation under Section 1, 2, or 3 applied to the Plan on the last day of
the preceding Plan Year, then, commencing on the first day of the current Plan
Year and continuing until the Plan’s enrolled actuary issues a certification of
the adjusted funding target attainment percentage for the Plan for the current
Plan Year, or, if earlier, the date Section 7(a)(iii) or Section 7(a)(iv)
applies to the Plan:

 

(i)     the adjusted funding target attainment percentage of the Plan for the
current Plan Year is presumed to be the adjusted funding target attainment
percentage in effect on the last day of the preceding Plan Year; and

 

(ii)     the first day of the current Plan Year is a Section 436 measurement
date.

 

 
 

--------------------------------------------------------------------------------

 

 

(3)     Presumption of Underfunding Beginning First Day of 4th Month. If the
Plan’s enrolled actuary has not issued a certification of the adjusted funding
target attainment percentage for the Plan Year before the first day of the 4th
month of the Plan Year and the Plan’s adjusted funding target attainment
percentage for the preceding Plan Year was either at least 60 percent but less
than 70 percent or at least 80 percent but less than 90 percent, or is described
in Section 1.436-1(h)(2)(ii) of the Treasury Regulations, then, commencing on
the first day of the 4th month of the current Plan Year and continuing until the
Plan’s enrolled actuary issues a certification of the adjusted funding target
attainment percentage for the Plan for the current Plan Year, or, if earlier,
the date Section 7(a)(iv) applies to the Plan:

 

(i)     the adjusted funding target attainment percentage of the Plan for the
current Plan Year is presumed to be the Plan’s adjusted funding target
attainment percentage for the preceding Plan Year reduced by 10 percentage
points; and

 

(ii)     the first day of the 4th month of the current Plan Year is a Section
436 measurement date.

 

(4)     Presumption of Underfunding On and After First Day of 10th Month. If the
Plan’s enrolled actuary has not issued a certification of the adjusted funding
target attainment percentage for the Plan Year before the first day of the 10th
month of the Plan Year (or if the Plan’s enrolled actuary has issued a range
certification for the Plan Year pursuant to Section 1.436-1(h)(4)(ii) of the
Treasury Regulations but has not issued a certification of the specific adjusted
funding target attainment percentage for the Plan by the last day of the Plan
Year), then, commencing on the first day of the 10th month of the current Plan
Year and continuing through the end of the Plan Year:

 

(i)     the adjusted funding target attainment percentage of the Plan for the
current Plan Year is presumed to be less than 60 percent; and

 

(ii)     the first day of the 10th month of the current Plan Year is a Section
436 measurement date.

 

(b)     New Plans, Plan Termination, Certain Frozen Plans, and Other Rules.

 

(1)     First 5 Plan Years. The limitations in Section 1(b), Section 2(b), and
Section 2(c) do not apply for the first 5 Plan Years of the Plan, determined
under the rules of Section 436(i) of the Code and Section 1.436-1(a)(3)(i) of
the Treasury Regulations.

 

(2)     Plan Termination. The limitations on prohibited payments in Section
1(a), Section 2(a), and Section 3 do not apply to prohibited payments that are
made to carry out the termination of the Plan in accordance with applicable law.
Any other limitations under this Section of the Plan do not cease to apply as a
result of termination of the Plan.

 

(3)     Exception to Limitations on Prohibited Payments Under Certain Frozen
Plans. The limitations on prohibited payments set forth in Sections 1(a), 2(a),
and 3 do not apply for a Plan Year if the terms of the Plan, as in effect for
the period beginning on September 1, 2005, and continuing through the end of the
Plan Year, provide for no benefit accruals with respect to any Participants.
This Section 7(b)(iii) shall cease to apply as of the date any benefits accrue
under the Plan or the date on which a Plan amendment that increases benefits
takes effect.

 

(4)     Special Rules Relating to Unpredictable Contingent Event Benefits and
Plan Amendments Increasing Benefit Liability. During any period in which none of
the presumptions under Section 7(a) apply to the Plan and the Plan’s enrolled
actuary has not yet issued a certification of the Plan’s adjusted funding target
attainment percentage for the Plan Year, the limitations under Section 1(b) and
Section 2(b) shall be based on the inclusive presumed adjusted funding target
attainment percentage for the Plan, calculated in accordance with the rules of
Section 1.436-1(g)(2)(iii) of the Treasury Regulations.

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     Special Rules Under PRA 2010.

 

(1)     Payments Under Social Security Leveling Options. For purposes of
determining whether the limitations under Section 1(a) or 2(a) apply to payments
under a social security leveling option, within the meaning of Section
436(j)(3)(C)(i) of the Code, the adjusted funding target attainment percentage
for a Plan Year shall be determined in accordance with the “Special Rule for
Certain Years” under Section 436(j)(3) of the Code and any Treasury Regulations
or other published guidance thereunder issued by the Internal Revenue Service.

 

(2)     Limitation on Benefit Accruals. For purposes of determining whether the
accrual limitation under Section 2(c) applies to the Plan, the adjusted funding
target attainment percentage for a Plan Year shall be determined in accordance
with the “Special Rule for Certain Years” under Section 436(j)(3) of the Code
(except as provided under Section 203(b) of the Preservation of Access to Care
for Medicare Beneficiaries and Pension Relief Act of 2010, if applicable).

 

(d)     Interpretation of Provisions. The limitations imposed by this Section of
the Plan shall be interpreted and administered in accordance with Section 436 of
the Code and Section 1.436-1 of the Treasury Regulations.

 

Section 8.     Definitions. The definitions in the following Treasury
Regulations apply for purposes of Sections 1 through 7: Section 1.436-1(j)(1)
defining “adjusted funding target attainment percentage”; Section 1.436-1(j)(2)
defining “Annuity Starting Date”; Section 1.436-1(j)(6) defining “prohibited
payment”; Section 1.436-1(j)(8) defining “Section 436 measurement date”; and
Section 1.436-1(j)(9) defining an “unpredictable contingent event” and an
“unpredictable contingent event benefit”.

 

Section 9.     Effective Date. The rules in Sections 1 through 8 are effective
for Plan Years beginning after December 31, 2007.

 